DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on February 8, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.
The rejections under 35 U.S.C. 112(b) in the last office action have been withdrawn in light of the amendments to the claims.
As part of the submission, applicants’ amended ¶ [0010] of the specification to state that the second crimping tool moves opposite the first direction.  Support for this feature is found in Figures 7 and 11 of the specification.  Figure 7 discloses the second crimping tool (61) being moved in the first direction and Figure 11 discloses the second crimping tool (61) being moved in a direction opposite to the first direction.

Election/Restrictions
Claims 10 through 14 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2020.


Claim Objections
Claim 1 is objected to because of the following informalities.
In Claim 1, each of the recitations of “the second direction” (1st occurrence at line 19 and 2nd occurrence at line 20) should be changed to –the straight line second direction--.  This will provide consistency with the earlier recitation of “a straight line second direction” (line 17).  
Appropriate correction is required.

Response to Arguments
Applicants’ arguments filed as part of the submission with respect to Claims 1, 5 and 9 have been fully considered, but are now moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1, 5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0150260 to Fischer (hereinafter “Fischer”).
NOTE:  Fischer’s Figure 7 has been annotated and attached herein to illustrate certain elements (emphasized below). 
Claim 1:  Fischer discloses a crimping tool exchange device in at least two embodiments, one embodiment of Figures 1, 2 and another embodiment of Figure 7.  The crimping tool exchange device is for exchanging a first crimping tool (e.g. 8, in Fig. 2), the first crimping tool being arranged at a processing position [crimping position] in a crimping press (e.g. 2) for producing a crimp connection to connect a conductor end of a cable to a crimp contact (e.g. 21, ¶ [0036]), for a second crimping tool (e.g. 8’ of 3’) comprising:
a first exchange unit (e.g. 3, in Fig. 7) for releasably retaining the first crimping tool and a second exchange unit (e.g. 3’, in Fig. 7) for releasably retaining the second crimping tool; 
the first exchange unit being movable to an exchange position [where 2 and 3 are disconnected, in Fig. 2] at which the first crimping tool (e.g. 8) can be moved in a first direction [opposite arrow e, in Fig. 2] from the processing position in the crimping press to the first exchange unit and moved from the first exchange unit into the processing position [crimping position of Fig. 1] opposite the first direction [arrow e in Fig. 2] (e.g. ¶ [0037] to [0040]);
the second exchange unit (e.g. 3’, in Fig. 7) being movable to the exchange position [e.g. where 2 and 3’ are disconnected] at which the second crimping tool can be moved in the first direction from the processing position in the crimping press to the second exchange unit and moved from the second exchange unit into the processing position [e.g. where 2 and 3’ are connected in the crimping position] opposite the first direction;
wherein the first exchange unit (e.g. 3) is arranged to move linearly from the exchange position in a straight line second direction, and the second exchange unit is arranged to move linearly from the exchange position in a straight line third direction that is different from the second direction; and 
wherein the straight line second direction is at an angle of less than 90° [angle x annotated below, based on their intersection] relative to the straight line third direction.

    PNG
    media_image1.png
    693
    730
    media_image1.png
    Greyscale

Claim 5:  Fischer further discloses at least one locking device (e.g. 46 of 3) for releasably locking the first crimping tool (e.g. 8, ¶ [0038]) on the first exchange unit.
Claim 9:  Fischer further discloses a crimping press system comprising:
a crimping press (e.g. 10) for producing a crimp connection between a conductor end of a cable and a crimp contact at a processing position (e.g. ¶ [0036]); and
wherein the crimping tool exchange device is rigidly connected to the crimping press (by clamping elements 46, ¶ [0038]) to enable an exchange of the first crimping tool, arranged at the processing position in the crimping press, for the second crimping tool.
Claim 15:  The claimed “second direction” (line 17) and “third direction” (line 18) has been interpreted as being equivalent to  “straight line second direction” (line 17 of Claim 1) and “straight line third direction” (lines 18-19 of Claim 1), respectively.  Fischer further discloses a rail (e.g. 17 or 25 of 3, in Fig. 1) extending in the second direction along which the first exchange unit moves and another rail (e.g. 17 or 25 of 3’, in Fig. 7) extending in the third direction along which the second exchange unit moves [see annotated Fig. 7 above].
In Fischer’s description of the embodiment of Figure 7, there does not appear to be any details as to the movement of the second exchange unit (e.g. 3’), which is to the exchange position and into the processing position (lines 11-15 of Claim 1).
However, the movement of the first exchange unit (3) in the embodiment of Figures 1 and 2 (e.g. ¶ [0037] to [0040]) can be applied to the movement of the second exchange unit (3’, in Fig. 7), as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the embodiment of Figures 1, 2 can be incorporated into the embodiment of Figure 7, being that both first and second exchange units (3, 3’) are identical in structure and operation.

Allowable Subject Matter
Claims 2 through 4 and 6 through 8 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment files as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896